UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4960



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,


           versus

BENNIE LYNN ISOM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-03-241; CR-03-242)


Argued:   February 4, 2005                  Decided:   July 12, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and Henry F. FLOYD,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Robert Lynn McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT,
L.L.P., Greensboro, North Carolina, for Appellant.      Lisa Blue
Boggs, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.     ON
BRIEF: J. Marshall Shelton, IVEY, MCCLELLAN, GATTON & TALCOTT,
L.L.P., Greensboro, North Carolina, for Appellant.     Anna Mills
Wagoner, United States Attorney, Greensboro, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

       Bennie Lynn Isom was indicted in two separate indictments for

bank robbery, one for the April 18, 2002, robbery of the Fidelity

Bank (Fidelity) in Greensboro, North Carolina, and the second for

the April 29, 2002, robbery of the Central Carolina Bank and Trust

Company (CCB) located in Asheboro, North Carolina.              Each of the

indictments charged Isom with bank robbery, in violation of 18

U.S.C. § 2113(a)(West 2000), robbery accomplished by means of a

handgun,   in   violation   of   18   U.S.C.   §    2113(d)(West   2000)   and

brandishing a firearm, in violation of 18 U.S.C. § 924(c)(1)(a)(ii)

(West 2000).

       On August 11, 2003, the Government moved to join the two

indictments for trial. Isom subsequently filed a Motion for Relief

from   Prejudicial   Joinder,     a   Motion   to    Suppress   Out-of-Court

Identification, a Request for a Physical Line-up, and a Motion for

Further Discovery and Inspection.

       After a hearing on the pending motions, the trial court

granted in part and denied in part Isom’s Motion to Suppress Out-

of-Court Identification. The trial court also denied Isom’s Motion

for Relief from Prejudicial Joinder and ordered that the two cases

would be joined for trial.       At the end of the three day trial, the

jury found Isom guilty of all counts.

       For the reasons explained below, we hold that joinder was

proper under Fed. R. Crim. P. 8(a) and that the district court did


                                      3
not abuse its discretion in denying Isom’s motion to sever under

Fed. R. Crim. P. 14(a).             We further hold that the photographic

line-up   at   issue   was    not    impermissibly   suggestive.   We   also

conclude that the district court did not commit any reversible

error in its management of the witness testimony during the trial

of this case     and that the trial court properly admitted Isom’s

letter written to his alibi witness.            Accordingly, we find that

Isom’s challenges to his conviction are without merit, and, thus,

affirm his conviction.



                         I.    Factual Background

     At approximately 2:56 p.m., on April 18, 2002, a black male

entered Fidelity alone.             Fidelity is a federally insured bank

located on Farmington Road in Greensboro, North Carolina. (J.A. at

109-11, 216, 249-50, 708-14.)            The individual was described as

wearing a dark shirt, sunglasses, a black baseball cap, and a white

sweatband or clothing around his neck. (J.A. at 211, 248; Supp.

J.A. at 1-2.)    In addition, his facial skin was described as being

“a little rough on the sides.” (J.A. at 222.)

     Ms. Owanna Waclawek, a teller with Fidelity, offered to assist

the individual.    He requested change for a ten and twenty dollar

bill. After Ms. Waclawek made change, the individual requested to

cash a money order. (J.A. at 211.) Because the individual did not

have an account with Fidelity, Ms. Waclawek advised him that he


                                         4
could cash his money order at the post office.        (J.A. at 209-11,

244.)   It was at this point that Mrs. Hilda Chadwick, a co-teller,

began giving the individual directions to the post office. (J.A. at

244.)

     The individual then brandished a gun and demanded money and an

ATM bag.   (J.A. at 212-13, 227-28, 244-46.)   Ms. Waclawek and Mrs.

Chadwick complied with the individual’s demands.      (J.A. at 213-14,

242, 246.)    The individual threatened to shoot the tellers if they

continued to look at him.    (J.A. at 213, 246.)   The individual then

ordered the tellers to walk to the back.       He then fled, taking

$12,674.     (J.A. at 232, 246-47.)

     At approximately 1:06 p.m., on April 29, 2002, two black males

entered the CCB.     The CCB is a federally insured bank located on

Dixie Drive in Asheboro, North Carolina. (J.A. at 814-826.)        The

first individual asked Ms. Cindy Ellison, the teller, to make

change for both a twenty and a ten dollar bill.       He repeated his

request three times after looking over at the second individual.

(J.A. at 290, 305; Supp. J.A. at 17-18.)           Ms. Ellison later

identified the second individual as Benny Isom (J.A. at 301.)      Ms.

Ellison described him as a tall African-American male with a

baseball cap worn backwards.    (J.A. at 298, 296.)    One teller, Ms.

Karen Goley, described him as wearing a white turtleneck while

another, Mrs. Emily Dalton, described him as wearing a thick

wristband around his neck. (J.A. at 354, 373.)


                                      5
      The second individual pulled out his gun first, followed by

the   male   requesting   change.   (J.A.   at   294,   305.)    The   male

requesting change demanded money from Ms. Ellison.              The second

individual walked behind the teller line and demanded that all

drawers be opened. (J.A. at 295-96.)        The individuals took money

from both Ms. Ellison and Mrs. Dalton’s drawers. (J.A. at 322,

397.)     The second individual ordered Ms. Ellison, along with the

two other bank employees, to lie on the floor. (J.A. at 296-97.)

The individuals left, taking $8,304 from Mrs. Dalton’s drawer and

$27,688 from Ms. Ellison’s drawer.

      The individuals fled to the Laser Car Wash, located in the

same strip mall as the bank, and got into a black BMW parked at the

car wash. (J.A. at 410, 415.)        The customer witness, Ms. Angela

Nixon, stated that the men fled from the bank to the car wash at

approximately 1:15 p.m.      She also indicated that she saw the men

changing shirts. (J.A. at 410, 415.)        Ms. Nixon told police that

the first letter of the license plate on the BMW was a “P.”            (J.A.

at 410, 428.)      The owner of the car wash, Mr. James Woods,

acknowledged seeing the black BMW parked in the lot before his

lunch break and noted that it was gone by the time he returned from

lunch. (J.A. at 408.)

        On June 28, 2002, Detective Jay Landers of the Greensboro

Police Department met with Benny Isom.       Isom identified himself as

Darryl Young and produced a driver’s license, issued on April 2,


                                    6
2002, with a Charlotte address, and in the name of Darryl Young.

(J.A. at 506.)    The actual Darryl Young testified that he met Isom

while walking in Charlotte.

     At trial, Young stated, “[Isom] asked me did I have an ID, and

he asked me can I give him a hotel - - get a hotel room for him. .

. . [a]t first I was hesitant, then after he promised me some

money, I did it.” (J.A. at 489.)       Young also testified that, after

Isom gave Young a ride to Wal-Mart, they went to Young’s residence.

One to two days following Isom’s visit to his residence, Young

discovered that his driver’s license was missing.       (J.A. at 491.)

     While at Isom’s apartment, Detective Landers observed a black

BMW in the parking lot. (J.A. at 504-05.)          Upon inquiry, Isom

stated that the vehicle belonged to Sabrina Armstrong. (J.A. at

506.)    After running the license plate, however, Detective Landers

discovered that the car was registered in the names of both Sabrina

Armstrong and Darryl Young. (J.A. at 506.)      Detective Landers then

requested a meeting with Isom (who continued to use the alias of

Darryl Young).     Isom failed to arrive for the meeting. (J.A. at

508.)

        At some point, Detective Landers discovered that the BMW was

purchased at Shima Auto Sales.         On July 24, 2002, he spoke with

the owner of Shima Auto Sales, Ed Ghattan.          (J.A. at 508-09.)

Ghattan informed Detective Landers that the BMW had been traded in

for a Nissan 300ZX and that he had the BMW at his residence.       The


                                   7
trade occurred on June 29, 2002, one day after Detective Landers

questioned Isom about his black BMW. (J.A. at 505-06, 832.)

     Detective Landers photographed the BMW.       It had the same

license plate number as the BMW registered to Armstrong and Young.

(J.A. at 509-10, 849-51.)

     On July 26, 2002, Detective Landers met Isom at the residence

of Isom’s girlfriend, Shanetta Gillies.   A Nissan 300ZX was parked

in front of the residence. (J.A. at 511.)   During a search of the

residence, Detective Landers found a driver’s license and social

security card in the name of Darryl Young. (J.A. at 512.)     After

running the driver’s license through the Department of Motor

Vehicles (DMV), Detective Landers learned that the DMV possessed

two individual’s files for that driver’s license number, including

a Darryl Young with a Charlotte address. (J.A. at 513.)   Isom was

arrested and fingerprinted on unrelated charges.    At this point,

Detective Landers learned that the person he knew as Darryl Young

was actually Benny Lynn Isom. (J.A. at 514-15.)

     Isom told Detective Landers that he was unemployed and had

moved out of his old address on July 12, 2002.    Ghattan testified

in court that he had employed Isom two weeks after selling him the

black BMW.   (J.A. at 612.)   Isom also stated that he went to the

DMV to obtain a new license on that day because the name of Darryl

Young was no longer valid. (J.A. at 516, 544.)




                                 8
      On August 28, 2002, Detective Landers presented Mrs. Chadwick

with a photographic line-up that included a photo of Isom.                  Mrs.

Chadwick identified Isom as the individual in the Fidelity bank

robbery.   (J.A. at 545.)      Detective John Thompson of the Asheboro

Police Department showed the same line-up to Ms. Ellison. Although

Ms.   Ellison   identified    Isom    in   the   first   photo   line-up,    she

identified another individual, the actual Darryl Young, in the

second photo line-up. (J.A. at 302-03, 431-33.)

      Isom’s former landlord, Ramon Ganim, recognized Isom as the

person who rented an apartment from him on Flint Street on March 1,

2002, and testified that Isom owned a dark blue or black BMW. (J.A.

at 474-75, 480.)     Ganim also recognized the second individual in

the bank surveillance photograph from the CCB robbery as looking

like Isom. (J.A. at 481-82; Supp. J.A. at 21-22.)

      Isom’s estranged wife, Sadie Isom, identified the individual

photographed in the Fidelity and the CCB robberies as her husband.

(J.A. at 572-75; Supp. J.A. at 3-4, 7-8, 11-12, 19-20, 23-24.)

Mrs. Isom was able to identify her husband based on his physical

features and his mannerisms. (J.A. at 576.)                  Mrs. Isom also

identified her husband, Benny Isom, in court. (J.A. at 576.)

      Mahmoud   Gavgani,     Isom’s   co-worker     at   Shima   Auto   Sales,

identified Isom as the person claiming to be Darryl Young. (J.A. at

444-45.)   When Isom purchased the Nissan 300ZX in exchange for the

black BMW, Gavgani agreed to put the title of the vehicle in his


                                       9
own name. (J.A. at 449.) Gavgani also identified the individual in

the bank surveillance photograph from the CCB robbery as looking

like Isom.    (J.A. at 456-59; Supp. J.A. at 23-24.)

       At trial, the jury was afforded the opportunity to compare

Isom’s neck and forearm to the pictures of a tattoo on Isom’s neck

and a scar on his arm. (J.A. at 854-55, 859-860; Supp. J.A. at 31-

38.)

       Isom relied on the testimony of Ghattan for his alibi defense

at   trial.     Ghattan   indicated     that   Isom’s   hours    were   from

approximately 9:30 a.m. to 5:00 p.m.       (J.A. at 615.)       However, he

did not specifically remember Isom’s presence at work on April 18,

2002, or April 29, 2002. (J.A. at 639.)            Furthermore, Ghattan

acknowledged that he generally stayed in his own office, sometimes

for more than two hours at a time.             (J.A. at 618.)       Ghattan

admitted to FBI Agent Brereton that Isom could have been absent

from work for two to three hours without his knowledge. (J.A. at

645-46, 647.)



                                   II.

                             A.   Rule 8(a)

       Isom first maintains that the district court erred in joining

the two robbery cases together.          The Government counters this

argument with its contention that the two indictments in the case

at bar were properly joined on the basis that the two robberies


                                   10
“are of the same or similar character . . .       or constitute parts of

a common scheme or plan.”       Fed. R. Crim. P. 8(a).     Since joinder

pursuant to Rule 8 is a question of law, we review such joinder de

novo.     United States v. Mackins, 315 F.3d 399, 412 (4th Cir.

2003).

        When called upon to determine whether joinder is proper

pursuant    to   Rule   8(a),   the   court   considers   the   facts   and

circumstances of the joined charges to ascertain whether they are

sufficiently similar or part of a common plan or scheme.           In our

review of the evidence before us, we find that the two robberies

are sufficiently similar and part of a common plan or scheme.

     Both robberies commenced in the same fashion:               with the

request for change of a twenty and a ten dollar bill.                   Both

robberies also included the brandishing of a gun.         In addition, in

both robberies,     cash was taken from two tellers.       Moreover, the

individual who robbed Fidelity was wearing some of the same or

significantly similar clothing to the second individual in the

robbery of the CCB.      That is, the individual who robbed Fidelity

was wearing a black baseball cap that was substantially similar, if

not identical, in color and marking, to the cap worn by the second

individual in the CCB robbery. Both of these individuals also wore

a dark shirt and a white band around his neck.

     Since we find that the robberies “are of the same or similar

character . . . [and] constitute parts of a common scheme or


                                      11
plan[,]”     Fed. R. Crim. P. 8(a), we conclude that the joinder of

the two different indictments was appropriate.         Accordingly, we

must next consider whether the district court erred in denying

Isom’s motion to sever pursuant to Fed. R. Crim. P. 14(a).



                             B.   Rule 14(a)

     After the offenses are properly joined under Rule 8(a), the

district court may, in its discretion, sever the offenses if the

defendant establishes substantial prejudice pursuant to Fed. R.

Crim. P. 14.    United States v. Foutz, 540 F.2d 733, 736 (4th Cir.

1976).   Rule 14(a) provides that, “[i]f the joinder of offenses or

defendants in an indictment, an information, or a consolidation for

trial appears to prejudice a defendant or the government, the court

may order separate trials of counts, sever the defendants' trials,

or provide any other relief that justice requires.”      Fed. R. Crim.

P. 14(a).    The district court’s decision to deny a motion to sever

will not be overturned absent a “showing of clear prejudice or

abuse of discretion.”       United States v. Acker, 52 F.3d 509, 514

(4th Cir. 1995).

     “In ruling on a motion for severance, the trial court is

vested with discretion; it must carefully weigh the possible

prejudice to the accused against the often equally compelling

interests of the judicial process, which include the avoidance of

needlessly    duplicative   trials   involving   substantially   similar


                                     12
proof.”      United States v.        Jamar, 561 F.2d 1103, 1106 (4th Cir.

1977)(citing United States v. Isaacs, 493 F.2d 1124, 1160 (7th Cir.

1974)).     “The exercise of this discretion will be overturned only

for clear abuse affecting substantial rights of the accused.”                   Id.

(citing Cataneo v. United States, 167 F.2d 820, 823 (4th Cir.

1948)).     It is not an abuse of discretion to deny severance “[i]n

cases where the offenses are identical or strikingly similar in the

method of operation and occur over a short period of time.”               Acker,

52 F.3d at 514.

      As already noted, the Fidelity robbery occurred on April 18,

2002.      The CCB robbery occurred just eleven days later, on April

29, 2002.      Thus, it can reasonably be said that the two offenses

“occur[red] over a short period of time[.]” Id.

      In    answer    to   the    question   of   whether   “the   offenses     are

identical or strikingly similar in the method of operation,”                  Id.,

we find in the affirmative.            In the instant case, the individual

purported to be Isom is wearing similar clothing in each of the

robberies--including a dark shirt, a white neckband, and a black

baseball cap with the same or similar logo. Moreover, each robbery

commenced in the same fashion, with the asking of change for twenty

and ten dollar bills.            Also, in each of the robberies, a gun was

used and cash was taken from two tellers.              Thus, we conclude that

the   two    robberies     are    “strikingly     similar   in   the   method   of

operation.”     Id.


                                        13
     The Government contends that two separate trials in this case

would involve duplicative trials and substantially similar proof.

We agree. If these two robberies had been tried separately, Isom’s

wife, Sadie Isom would have been required to testify twice.       Also,

Ghattan, Isom’s alibi witness, would likely be called as a witness

at each trial, as would Greensboro Detective Landers.           Ganim,

Isom’s former landlord, and Gavgani, Isom’s co-worker at Shima Auto

Sales, would likely be listed as witnesses at both trials.          In

addition, the Government has indicated that F.B.I. Agent Brereton

would be a possible rebuttal witness in both trials.

     Moreover, the Government has stated that, had this case been

severed, it would have requested a Fed. R. Evid. 404(b) ruling so

as to allow the evidence of the CCB robbery to be entered into

evidence during the trial of the Fidelity robbery and vice versa.

     It is well settled that “other crimes” are inadmissible when

offered for the sole purpose of proving a defendant’s criminal

disposition.    Fed.   R.   Evid.    404(b).   Nevertheless,    “[o]ne

inevitable consequence of a joint trial is that the jury will be

aware of evidence of one crime while considering the defendant’s

guilt or innocence of another.”     Foutz, 540 F.2d at 736.    However,

“[i]n . . . instances where evidence of one crime is admissible at

a separate trial for another, it follows that a defendant will not

suffer any additional prejudice if the two offenses are tried

together.” Id. (footnote omitted). That is, if evidence from both


                                    14
of the robberies is admissible in each of the trials, the force of

any claim that Isom has regarding prejudice is severely weakened.

See United States v. Bragan, 499 F.2d 1376, 1380 (4th Cir. 1974).

     Isom’s identity is at issue in the case at bar.     Sadie Isom,

Isom’s estranged wife, identified Isom from the bank surveillance

tapes from each of the robberies.      In explaining how she made the

identification, Ms. Isom noted “[t]he shape of his head, certain

mannerisms, the upper torso[,]” and the way that he sometimes held

his mouth.   (J.A. at 576.)   Moreover, while explaining at trial how

she identified Isom, Cindy Ellison, one of the victim tellers in

the CCB robbery, also stated that she observed “the way his mouth

was shaped.”    (J.A. at 162.)     Furthermore, Ramon Ganim, Isom’s

former landlord, and Mahmoud Gavgani, one of Isom’s co-workers at

Shima Auto, each testified that the second individual in some of

the bank robbery surveillance photographs from the CCB robbery

looked like Isom.

     In addition, the pictures of Isom taken by Detective Landers

reveal a tattoo of a “B” on Isom’s neck, as well as a scar on his

arm, both of which are visible, although not as clear, in the

surveillance tapes from the Fidelity robbery.

     If the district court had ruled in favor of the Government on

its Rule 404(b) request, and we think that it would have properly

done so, then much of the evidence in the first trial would likely




                                  15
be admissible in the second one.           This weighs heavily in favor of

the Government.

       Isom relies heavily on Foutz, 540 F.2d at 733, for his

contention that the Fidelity and the CCB robberies should not have

been tried jointly.       In Foutz, this court held that joinder was

improper on the basis that there was no direct evidence connecting

the defendant to both crimes, the evidence introduced as to one

offense would not have been admissible in a trial as to the other

offense, and the only evidence presented to show a similarity was

the fact that the same bank was robbed both times.                   Isom argues

that the similarities in Foutz and the instant case “are striking.”

(Appellant’s Supp. Br. at 2.)         We are unconvinced.

       The two robberies in the case at bar occurred within eleven

days of each other; in Foutz, the time difference was two-and-a-

half months.      Also, the similarities between the two robberies

here,    as   discussed   below,   are     much    more    profound    than   the

similarities in Foutz.       In addition, in the case sub judice, the

clothing worn by Isom in the second robbery was, in many respects,

almost identical to what he wore in the first robbery.                 Moreover,

the    identification     testimony   here    is    stronger    than    was   the

identification testimony in Foutz.           This is directly attributable

to the testimony of Isom’s wife, Sadie Isom.                Perhaps one of the

most    compelling   distinctions,         however,       concerns    the   alibi

testimony.     Foutz produced as an alibi witness a Washington police


                                      16
cadet who “testified with considerable certainty and specificity

that Foutz was with her in Washington at the time of the [first]

robbery.”      Foutz, 540 F.2d at 735.            His alibi witness for the

second   robbery,       however,   “was    unable    to    account    for   Foutz’

whereabouts at the time of the robbery.”             Id.    In contrast, Isom’s

alibi witness was unable to state with any specificity whether Isom

was at work on the specific days, much less the specific times,

that either of the two robberies occurred.

      In short, although it is true that the Federal Rules of

Criminal Procedure “are designed to promote economy and efficiency

and to avoid a multiplicity of trials,” Bruton v.                  United States,

391 U.S. 123, 131 (1968), we are of the strong opinion that the

consideration of one’s constitutional right to a fair trial cannot

be   reduced   to   a    cost/benefit     analysis.        Thus,   while    we   are

concerned with judicial economy and efficiency, our overriding

concern in an instance such as this “is that [the] jury consider

only relevant and competent evidence bearing on the issue of guilt

or innocence” for each individually charged crime separately and

distinctly from the other.         Id.        Nevertheless, even after having

carefully considered these concerns, we are still convinced that

the district court did not err.

      Any prejudice Isom suffered by having the two robbery charges

joined into one trial is substantially mitigated by the fact that

much of the evidence of one robbery would be admissible in the


                                         17
other. Thus, we are unpersuaded that the district court’s decision

to deny Isom’s motion to sever amounts to an abuse of discretion.

Accordingly, we will affirm the district court on this issue.



                             C.    Photo Line-up

     “We review legal conclusions involved in the district court's

suppression determination de novo but review factual findings

underlying the legal conclusions subject to the clearly erroneous

standard.”     United States v.         Rusher, 966 F.2d 868, 873 (4th Cir.

1992) (citing United States v. Ramapuram, 632 F.2d 1149, 1155 (4th

Cir. 1980)).

     When called upon to review the admissibility of challenged

identification       testimony,    we    undertake    a   bipartite      analysis.

First, the appellant "must prove that the identification procedure

was impermissibly suggestive.           Once this threshold is crossed, the

court   then    must     determine       whether   the       identification     was

nevertheless reliable under the totality of the circumstances."

Holdren v. Legursky, 16 F.3d 57, 61 (4th Cir. 1994) (citations

omitted). If the court concludes that the identification procedure

was not impermissibly suggestive, then we will go no further.

Harker v. Maryland, 800 F.2d 437, 444 (4th Cir. 1986) (ending

analysis     after    finding     photographic       array     and   show-up    not

impermissibly     suggestive).           If,   however,      we   find   that   the

identification was impermissibly suggestive, we will then determine


                                         18
whether, under the totality of the circumstances, "there is 'a very

substantial likelihood of irreparable misidentification.' " Manson

v. Brathwaite, 432 U.S. 98, 116 (1977) (quoting Simmons v. United

States, 390 U.S. 377, 384 (1968)).

     In deciding on the admissibility of the photo line-up, the

district court stated:

     It occurs to me, from looking at these photographs, that
     it is a series of photographs of individuals perhaps
     somewhat close in age, it is a picture of six members of
     the black race, it is a picture of – five of the
     individuals have very short hair, one – not the Defendant
     – has longer hair. Four of the pictures seem to be
     looking essentially at the camera, that’s number two,
     three, four, and five, of which the Defendant is a
     member. If it could be argued that the Defendant is not
     looking at the camera, but is looking slightly away from
     it, then he would join the group of one and six. So, he
     is either four out of six who are looking at the camera,
     or he is three out of six who are looking slightly away
     from the camera. Nothing suggestive about that, as has
     not been argued by the Defendant.

     The only thing that is suggestive here is the tilt of the
     head that makes this unduly suggestive. Number five is
     pointed up, and has his head tilted a slight bit, and
     number four is a picture taken of an individual from
     approximately the same point of view and front of the
     individual as is number two. He doesn’t have – number
     four does not have his head tilted back, and number three
     may have a slight tilt, but I won’t find that.

     It occurs to me that what is set forth in these pictures
     is not sufficient to make this picture unduly suggestive.
     Two of the individuals have T-shirts on, three of the
     individuals have shirts, one of the individuals has a
     sweatjacket, sweatshirt with a hook for it. Each of the
     individuals has at least some facial hair, unless it is
     number six, and he probably does not from looking at this
     photograph.


                                19
      The Court finds from the review of this initial outlay of
      six photographs that there is nothing so unduly
      suggestive about the Defendant as to prejudice his rights
      to a fair photo identification.

(J.A. at 78-79.)

      Cross-examination    of   the    photo   identification   witnesses

exposed any possible flaws to the attention of the jury.               The

weight and trustworthiness of the identification testimony was

properly left to the jury.       For these reasons, we hold that the

district court committed no reversible error in admitting the photo

array or the in-court identification testimony.




              D.   Extensive Questioning by Trial Court

      “[W]here the claimed error is one of trial interference by the

judge, we may not intervene unless the ‘judge's comments were so

prejudicial as to deny [the defendants] an opportunity for a fair

and impartial trial.’” United States v.        Godwin, 272 F.3d 659, 673

(4th Cir.   2001)(citing United States v. Gastiaburo, 16 F.3d 582,

589-90 (4th Cir. 1994)(citing Stillman v. Norfolk & W. Ry. Co., 811

F.2d 834, 839 (4th Cir. 1987))).       In a case such as this, however,

where the defendant failed to properly object, we will review the

defendant's contentions of judicial interference for plain error.

Id.   (citing United States v. Castner, 50 F.3d 1267, 1272 (4th Cir.

1995)).   “[A]   fair   trial, in the constitutional context,     is   one



                                      20
‘whose result is reliable.’” Id. (citing Strickland v. Washington,

466 U.S. 668, 687 (1984)).

     Isom argues that the trial court involved itself too heavily

in the examination and cross-examination of Ghattan.             According to

Isom, the court’s line of questioning         “did nothing but make Mr.

Ghattan look like a dishonest businessman in front of the jury.”

(Appellant’s Br. at 37.)       “The Judge’s cross-examination of Mr.

Ghattan prejudiced the jury against both the witness and, by

association, Bennie Isom, the Defendant.” Id.

     We have reviewed the transcript of the trial for this case and

find no reversible error in regards to this issue.                To a large

degree, the court appears to have been primarily concerned with

having   Ghattan   clarify   his   answers   or   having   him    answer   the

questions that were asked of him.        In fact, the trial court also

interjected itself into the questioning of at least two of the

Government’s witnesses.      Moreover, there is nothing to indicate

that the district court exhibited a hostile attitude toward Isom or

Isom’s counsel.     For these reasons, we will affirm the district

court on this issue.




                    E. Admission of Isom’s letter

     Isom contends that the district court erred in submitting to

the jury Isom’s July 9, 2003, letter, to his alibi witness,


                                    21
Ghattan.      More specifically, Isom maintains that the trial court

should not have allowed into evidence the portion of the letter

that reads “I am going to own a portion of Greensboro! $$$$$$$$$$”

According to Isom, the dollar symbols at the end of the letter

created substantial prejudice that was not outweighed by the

probative value of the letter.         We disagree.

        The district court’s evidentiary rulings are entitled to

substantial deference and will be reversed only in circumstances in

which there has been a clear abuse of discretion.               See United

States v. Russell, 971 F.2d 1098, 1104 (4th Cir.            1992).   We will

find an abuse of discretion in this arena only when the district

court acted “arbitrarily or irrationally.”          United States v. Ham,

998 F.2d 1247, 1252 (4th Cir.        1993).   Simply stated, we are unable

to find that the trial court abused its discretion in admitting

this letter into evidence.

     The Federal Rules of Evidence provide that “evidence may be

excluded if its probative value is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading

the jury, or by consideration of undue delay, waste of time, or

needless presentation of cumulative evidence.” Fed. R. Evid. 403.

No such circumstances are present here.

     In the letter, Isom includes the dates and the approximate

times    of   each   of   the   robberies.    Immediately   following   this

information is a statement that “I’m not worrying as long as I was

                                       22
at work ‘it [doesn’t] matter.’”    Then, just after requesting that

Ghattan “bring [Isom] $70,” Isom writes “I am going to own a

portion of Greensboro! $$$$$$$$$$”

     The letter, when considered in its entirety, and coupled with

the visitation logs indicating that Ghattan had visited Isom at the

jail at least four times between the time of arrest and trial,

convinces us that the district court did not err in admitting the

letter in its entirety.

     The trial court explained, “I think [‘]own a portion of

Greensboro[’] could be construed to be [‘]you help me here and I am

going to be rich, and therefore you might be rich, too.[’]” (J.A.

at 597.)   We agree.

     The letter in general, and the last line in particular, are

relevant for the jury’s consideration as to the credibility of

Ghattan’s testimony, specifically, whether he had any motive to be

untruthful while testifying in this trial.    While there is other

evidence in the record that addresses Ghattan’s dishonest business

practices, we cannot find that the letter evidence is cumulative

since the other evidence is not concerned with his motive to be

untruthful in this particular case.




                                  23
                          F.   Other issues

     We have considered the other issues raised by Isom in his

supplemental materials.   Because we find them to be wholly without

merit, we decline to address them herein.




                          III.   Conclusion

     For the foregoing reasons, Isom’s conviction is affirmed.

                                                         AFFIRMED




                                  24